Citation Nr: 0946091	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1988 to November 
1988 and from January 1991 to April 1991.  The National 
Personnel Record Center has verified that the Veteran served 
on active duty for 90 consecutive days.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in March 
2005; a transcript is of record.

This claim was previously before the Board in September 2008 
and June 2005, at which time the Board remanded the Veteran's 
claim for additional development.  While the Board is loath 
to delay the claim any further, additional development is 
needed before it can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In September 2008 the Board remanded the Veteran's claim in 
order to schedule him for a VA examination.  The remand 
instructions were for the VA examiner to address whether the 
Veteran had multiple sclerosis.  If the Veteran were found to 
have MS, the examiner was to provide an opinion as to the 
likelihood that MS was manifested during active service or to 
an identifiable degree within the seven-year presumptive 
service connection period after service, and when a definite 
diagnosis of MS was supported by the medical evidence. 
 
The Veteran underwent a VA examination in June 2009.  After 
examining him and reviewing the claims file, the examining 
physician determined that there were no objective motor or 
cerebellar function deficits.  Subjective sensory impairment 
did not appear to correlate with any objective impairment of 
neurologic function.  MRI imaging of the brain and spinal 
cord disclosed changes thought to represent demyelinating 
lesions.  Neurologic motor function was essentially normal as 
of the examination, and the physician felt that "a 
relationship between the [Veteran's] symptoms as related to 
his service time seems unlikely."  The physician continued 
that any residual sensory impairments related to the past 
diagnosis of multiple sclerosis did not appear to manifest as 
a neurological disability at the time of the examination.  
The Veteran's primary symptoms were noted to be rheumatologic 
in nature.  The examiner diagnosed the Veteran with multiple 
sclerosis, with minimal evidence of neurological disability 
as of the examination.

The VA examiner appears to have found that a diagnosis of 
multiple sclerosis is appropriate and that a direct 
relationship of the symptoms to the Veteran's service (i.e., 
manifestation of the disease in service) is unlikely.  
However, it is not clear whether the examiner was referring 
to the Veteran's current symptoms or his past symptoms.  
Furthermore, the examiner did not provide the opinion 
requested by the Board as to whether MS was identifiable 
within seven years after the Veteran's April 1991 discharge 
from service and when the medical evidence first supported a 
diagnosis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Court held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary).  
In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the 
United States Court of Appeals for Veterans Claims found that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Therefore, the claim must be 
remanded in order to obtain clarification from the VA 
examiner. 

Accordingly, the case is REMANDED for the following action:

1.	Request an examination report addendum 
from the examiner who conducted the 
June 2009 examination.  The claims 
file, to include a copy of this Remand, 
must be made available to the examiner.  
If the physician who conducted the June 
2009 examination is not available, the 
RO should request review of the 
Veteran's claims file by another 
physician.  In the report addendum, a 
medical opinion should be provided as 
to:		 

a.	When a definite diagnosis of 
multiple sclerosis was first 
supported by the medical 
evidence.

b.	Whether it is at least as likely 
as not (i.e., to at least a 50-
50 degree of probability) that 
identifiable symptoms of MS were 
manifested (i) during the 
Veteran's period of active duty 
service in 1991, or (ii) to an 
identifiable degree within seven 
years after his April 1991 
discharge from active duty.

c.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.  If any 
question posed cannot be 
answered without resorting to 
unsupported speculation, the 
reviewer should so state, and 
explain why that is so.

2.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
multiple sclerosis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

